Citation Nr: 0923771	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction on a secondary basis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for PTSD is 
decided herein while the issue of entitlement to service 
connection for erectile dysfunction on a secondary basis is 
addressed in the REMAND that follows the order section of 
this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  


FINDING OF FACT

The Veteran has PTSD due to an in-service stressor that has 
been corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran, a retired Master Sergeant in the United States 
Air Force, contends that he has PTSD as a result of traumatic 
events during his service in Vietnam, Cambodia and Thailand 
during the Vietnam War era.  He has submitted a copy of a 
citation detailing his actions which warranted the receipt of 
the Bronze Star for his participation in events related to 
the USS Mayaguez incident in May 1975.  

That the Veteran has a valid diagnosis of PTSD is not in 
dispute.  A review of VA treatment and examination records 
shows such diagnosis dating from May 2006.  What is in 
dispute is whether he has a verified stressor from service to 
support his diagnosis and thus to allow for a grant of 
benefits. 

The Board notes that the Veteran has alleged anxiety and PTSD 
symptoms due to experiencing and witnessing severe trauma 
that constituted a threat to his physical integrity and lives 
of his fellow Air Force team members while in the Vietnam 
War.  At a May 2006 VA psychiatric examination that yielded a 
diagnosis of PTSD, the Veteran reportedly described various 
episodes that he experienced and witnessed involving severe 
injury and death of military personnel.  He reported multiple 
episodes of his bases being shelled and demolished by bombs.  
Follow up psychiatric treatment notes in July 2006 reflect 
reports of nightmares and flashbacks of going from Okinawa to 
Cam Ranh Bay in 1970 and being shelled.  He had the recurrent 
nightmare of being in uniform in his jeep in this situation.  

The Veteran's DD 214 and his service personnel record have 
been examined and fail to show on their face, either by 
description of his military specialty or his awards and 
decorations, that he engaged in combat with the enemy.  It is 
nonetheless uncontroverted that he spent significant time in 
the areas in and around Vietnam as an aircraft repairman, 
notably during the era of the fall of Saigon and during the 
evacuation of Nakhon Phenom in Thailand.  His primary duty 
was keeping combat helicopters operating correctly.  However, 
he has failed to provide the degree of specificity generally 
accepted as necessary to verify a stressor as required by VA.  
RO personnel noted in December 2008 that the Veteran has not 
sufficiently described his stressors so that a meaningful 
search of unit records and archives could be performed by the 
Center for Unit Records Research (CURR).  

In the Veteran's favor, when asked about his stressor, he 
submitted a copy of the citation accompanying the Bronze Star 
Medal he received as a member of the maintenance task force 
engaged in support of air operations against opposing armed 
forces near the south coast of Cambodia from May 13, 1975, to 
May 15, 1975.  Then a Sergeant, the citation indicates that 
the Veteran used his technical and leadership skills in 
support of CH/HH-53 helicopters and performed other 
activities in support of recovery of the USS Mayaguez and its 
crew from hostile forces.  

The Board notes that the USS Mayaguez incident is a well-
documented encounter with hostile forces which occurred in 
the seas off of Cambodia, Vietnam and Thailand in the days 
following the fall of Saigon.  Multiple Marine and Air Force 
casualties were incurred in combat during this mission to 
rescue 39 hostages taken from the Mayaguez.  A number of 
CH/HH 53 helicopters crashed or were shot down by enemy 
forces, and several Marines were killed after they were 
inadvertently left behind on the enemy-controlled island 
where they were sent to rescue the Mayaguez crew hostages.  
This was a significant international incident and involved 
direct orders from the President.  

The Veteran has indicated that he did not feel he needed an 
additional stressor statement because he had the Bronze Star 
citation from this encounter.  However, as noted by the RO, 
the Bronze Star in and of itself, without the V for valor, is 
not indicative of combat and may not serve, alone, as a basis 
for presumptive stressor verification.

The Veteran's personnel records reflect that he served in 
DaNang, Vietnam, in 1963 and participated in the Vietnam 
Advisory Campaign.  He was noted to have counterinsurgency 
experience at that time.  He served at Nakhom Phanom (NKB) 
RTAFB in Thailand from September 1974 through September 1975.  
It was during this time that the Mayaguez incident occurred.  
As for what was occurring at NKB during that time period, the 
Board notes that, with the collapse in Laos and the fall of 
both Cambodia and South Vietnam in the spring of 1975, the 
political climate between Washington and Bangkok began to 
worsen, and the Thai Government demanded that the U.S. remove 
the bulk of its forces out of Thailand by the end of the 
year.  Under operation Palace Lightning, the USAF began to 
withdraw its aircraft and personnel from Thailand.  On June 
30, 1975, the 56th Special Operations Wing was deactivated in 
place and the 656th Special Operations Wing was activated as 
a placeholder unit at NKP until the USAF could complete its 
withdrawal.  The 3rd Air Rescue and Recovery Group lowered 
its flag on January 31, 1976, and NKP was turned over to the 
Thai government.

Thus, it appears that the Veteran was at NKB during a time of 
increased hostility, and was present during winding down 
activities before the based was essentially given up.  It 
also appears that, as a participant in the Mayaguez incident, 
he may have had personal knowledge related to the multiple 
casualties, some of which occurred as a result of CH/HH 53's 
which he maintained.  Also, reference to his 
counterinsurgency experienced is noted.  

In sum, the Board finds that there is credible supporting 
evidence of the Veteran's alleged service stressors.  There 
is also a clear diagnosis of PTSD and a link between the 
current symptomatology and the trauma in service.  
Accordingly, the Board concludes that service connection is 
warranted for the Veteran's PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

The Board has determined that further development action is 
required before the Board decides the Veteran's appeal for 
service connection for erectile dysfunction.

Although the Veteran underwent a VA examination in connection 
with this claim in May 2006, an opinion was not provided as 
to the likelihood that the Veteran's erectile dysfunction is 
etiologically related to his service-connected hypertension 
with history of rheumatic fever with first degree AV block.  
The Veteran reported a 20-year history of impotence.  The 
examining physician observed," Systemic diseases that might 
affect sexual function included diabetes and stroke, and he 
has had his heart attack.  He also has hypertension."  While 
the examiner later concluded that his diabetes mellitus, type 
2, did not cause impotence because impotence had been present 
longer than diabetes, he offered no opinion as to the 
relationship, if any, between impotence and hypertension.  
Moreover, he did not address whether the Veteran's erectile 
dysfunction was permanently worsened by his service-connected 
diabetes mellitus, type 2.

In recent written argument, the Veteran's accredited service 
representative also noted that there is no opinion in the 
record with regard to the relationship between erectile 
dysfunction and service-connected hypertension with history 
of rheumatic fever with first degree AV block, although the 
existence of such a relationship is the crux of the Veteran's 
contention.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folders should be returned 
to the physician who examined the Veteran 
in May 2006.  The physician should be 
requested to review the claims folders 
and to prepare an addendum in which he 
provides an opinion as to whether there 
is a 50 percent or better probability 
that the Veteran's erectile dysfunction 
was caused by his hypertension with a 
history of rheumatic fever and first 
degree AV block and was permanently 
worsened by his diabetes mellitus and/or 
hypertension with a history of rheumatic 
fever and first degree Av block.  

The rationale for each opinion expressed 
must also be provided.  

If the physician who performed the May 
2006 examination is not available, the 
claims folders should be reviewed by 
another physician with appropriate 
expertise who should be requested to 
provide the required opinions with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
physician providing the opinions.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


